[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              JULY 9, 2009
                               No. 09-10912                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                   D. C. Docket No. 88-00447-CR-TWT-3-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

WINSTON PAUL,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                                 (July 9, 2009)

Before TJOFLAT, BARKETT and FAY, Circuit Judges.

PER CURIAM:

     Winston Paul, a federal prisoner who was convicted of a crack cocaine
offense, appeals the denial of his motion to reduce his sentence, filed pursuant to

18 U.S.C. § 3582(c)(2). Paul’s § 3582(c)(2) motion was based on Amendment 706

to the Sentencing Guidelines, which reduced base offense levels applicable to

crack cocaine offenses involving less than 4.5 kilograms. On appeal, Paul argues

that the district court abused its discretion when it failed to correct an alleged error

in the drug quantity attributed to him during his original sentencing and denied his

§ 3582(c)(2) motion. Because Paul was convicted of a drug conspiracy that

included an underage individual, the probation officer had doubled the total

amount of cocaine base involved. Paul asserts that the original presentence

investigation report erred in this calculation by doubling the whole drug quantity

rather than just that possessed by the underage individual.1 Therefore it incorrectly

attributed more than 1.5 kilograms of crack cocaine to him, and his base offense

level should have been 34, not 36. The district court ruled, however, that it did not

have the legal authority to do so.

      In a § 3582(c)(2) proceeding, we review de novo the district court’s legal

conclusions regarding the scope of its authority under the Sentencing Guidelines.

United States v. Moore, 541 F.3d 1323, 1326 (11th Cir. 2008), cert. denied,

McFadden v. United States, 129 S.Ct. 965, and cert. denied, 129 S.Ct. 1601 (2009).



      1
          Notably, no written objections were included in the PSI.

                                                 2
      Section 3582(c)(2) forbids a court from modifying a term of imprisonment

once it has been imposed except “in the case of a defendant who has been

sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission pursuant to 28 U.S.C.

994(o).” The applicable policy statement provides that if a defendant’s guideline

range has “subsequently been lowered as a result of an amendment to the

Guidelines Manual listed in [U.S.S.G. § 1B1.10(c)], the court may reduce the

defendant’s term of imprisonment as provided by 18 U.S.C. § 3582(c)(2)” and

“any such reduction in the defendant’s term of imprisonment shall be consistent

with this policy statement.” U.S.S.G. § 1B1.10(a)(1). But where a defendant’s

sentencing range does not change under Amendment 706, the district court has no

authority under § 3582(c)(2) to reduce his sentence. United States v. Webb, No.

08-13405, manuscript op. at 3-4, 6 (11th Cir. Apr. 13, 2009); U.S.S.G.

§ 1B1.10(a)(2)(B).

      Pursuant to Amendment 706, defendants who are responsible for at least 1.5

kilograms but less than 4.5 kilograms of crack cocaine are now eligible for a base

offense level of 36. U.S.S.G. § 2D1.1(c)(2) (2008). Thus, in order for the

guidelines range to have changed—a necessary prerequisite for re-sentencing—the

district court would have to find that Paul is correct that the original base offense



                                           3
level determination was incorrect and should be 34. However, proceedings under

§ 3582 do not constitute a de novo resentencing. United States v. Bravo, 203 F.3d

778, 781 (11th Cir. 2000). Rather, “all original sentencing determinations remain

unchanged[.]” Id.

      In this case, Paul is asking that his base level offense be changed, but that is

an original sentencing determination. The district court did not have jurisdiction to

consider extraneous sentencing issues, such as a re-examination of the drug

quantity for which Paul was held responsible. Thus, Paul’s base offense level of

36, based on a drug quantity of more than 1.5 kilograms of crack cocaine, must

remain the same. Consequently, his guidelines range remain unchanged by

Amendment 706, and the district court correctly found that Paul was not eligible

for a reduction pursuant to § 3582(c)(2). Accordingly, we affirm.

      AFFIRMED.




                                           4